Name: Council Decision (CFSP) 2017/1869 of 16 October 2017 on the European Union Advisory Mission in support of Security Sector Reform in Iraq (EUAM Iraq)
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction;  politics and public safety;  social affairs
 Date Published: 2017-10-17

 17.10.2017 EN Official Journal of the European Union L 266/12 COUNCIL DECISION (CFSP) 2017/1869 of 16 October 2017 on the European Union Advisory Mission in support of Security Sector Reform in Iraq (EUAM Iraq) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 19 June 2017, the Council reiterated the Union's steadfast support for Iraq's unity, sovereignty and territorial integrity, and underscored the importance of security and the rule of law for stability in Iraq. The Council announced that, in response to the request by the Iraqi authorities, the Union was examining the deployment of an EU Security Sector Reform Advise and Assist Team to assist in the reform efforts in cooperation and coherence with other international partners. (2) On 17 July 2017, the Council approved a Crisis Management Concept for a possible civilian CSDP Mission in support of Security Sector Reform in Iraq. (3) On 24 August 2017, the Prime Minister of Iraq welcomed the envisaged Mission in a letter to the High Representative of the Union for Foreign Affairs and Security Policy (HR). (4) Following the recommendation of the Director of the Civilian Planning and Conduct Capability, the Mission should be launched. (5) The Political and Security Committee (PSC) should exercise, under the responsibility of the Council and of the High Representative, political control over the Mission, provide it with strategic direction and take the relevant decisions in accordance with the third paragraph of Article 38 of the Treaty on European Union (TEU). (6) The Watch-Keeping Capability should be activated for this Mission. (7) This Mission will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 TEU, HAS ADOPTED THIS DECISION: Article 1 Mission The Union hereby establishes and launches a European Union Advisory Mission in support of Security Sector Reform in Iraq (EUAM Iraq). Article 2 Objectives The strategic objectives of EUAM Iraq shall be: (1) to provide advice and expertise to the Iraqi authorities at the strategic level in order to contribute to the implementation of the Iraqi National Security Strategy; (2) to analyse, assess and identify opportunities for potential further Union engagement in support of the needs of the Security Sector Reform in Iraq in the long term; (3) to assist the Union Delegation to Iraq in the coordination of Union and Member States support in the field of Security Sector Reform in Iraq. Article 3 Tasks 1. In order to fulfil the objectives set out in point (1) of Article 2, EUAM Iraq shall: (a) support the National Counter-Terrorism Committee in the implementation of the National Counter-Terrorism Strategy and in identifying the sub-strategies and action plans for its implementation; (b) support the Planning Directorate of the Ministry of the Interior to plan the institutional reforms of the department, including police services, as part of the implementation of the National Security Strategy; (c) contribute to the drafting of a national strategy against organised crime led by the Department of Organised Crime of the Ministry of Interior; 2. In order to fulfil the objectives set out in point (2) of Article 2, EUAM Iraq shall: (a) do a mapping of ongoing activities in support of the civilian security sector, including border security, and identify lessons and gaps; (b) identify, in coordination with international donors, key projects for quick delivery in the short term in which Union institutions or Member States could engage; (c) identify medium- to long-term needs and opportunities for possible future engagement in the Security Sector Reform domain, with a view to informing and supporting Union politico-strategic planning for such possible engagement if so required; (d) contribute to the management and running of the Security Sector Reform architecture as part of the Joint Secretariat. 3. EUAM Iraq shall assist the Union Delegation to Iraq in the coordination of Union and Member States support in the field of Security Sector Reform in Iraq. 4. EUAM Iraq shall ensure that human rights and gender perspectives are incorporated into its tasks, and that policies and plans developed with its support comply with international standards and obligations on human rights and on gender. 5. EUAM Iraq shall ensure that that actions to combat organised crime include the fight against illegal migration, trafficking in weapons and drugs, cybercrime and illicit trafficking and destruction of cultural goods. The latter will be closely coordinated with all relevant actors on the ground, in particular with Unesco and the Global Coalition. 6. EUAM Iraq shall not carry out any executive function. Article 4 Chain of command and structure 1. EUAM Iraq shall have a unified chain of command as a crisis management operation. 2. EUAM Iraq shall have its headquarters in Baghdad. 3. EUAM Iraq shall be structured in accordance with its planning documents. Article 5 Civilian Operation Commander 1. The Director of Civilian Planning and Conduct Capability (CPCC) shall be the Civilian Operation Commander for EUAM Iraq. The CPCC shall be at the disposal of the Civilian Operation Commander for the planning and conduct of EUAM Iraq. 2. The Civilian Operation Commander shall exercise command and control of EUAM Iraq at the strategic level, under the political control and strategic direction of the Political and Security Committee (PSC) and overall authority of the High Representative for Foreign Affairs and Security Policy (HR). 3. The Civilian Operation Commander shall ensure the proper and effective implementation of the decisions of the Council and the PSC with regard to the conduct of operations, including by issuing instructions at the strategic level to the Head of Mission as required, and providing him with advice and technical support. The Civilian Operation Commander shall report to the Council through the HR. 4. All seconded staff shall remain under the full command of the national authorities of the seconding State in accordance with national rules, of the Union institution concerned or of the European External Action Service (EEAS) respectively. Those authorities shall transfer Operational Control (OPCON) of their staff to the Civilian Operation Commander. 5. The Civilian Operation Commander shall have overall responsibility for ensuring that the Union's duty of care is properly discharged. 6. The Civilian Operation Commander and the Head of Union Delegation to Iraq shall consult each other as required. Article 6 Head of Mission 1. Mr Markus RITTER is hereby appointed Head of Mission. 2. The Head of Mission shall assume responsibility for EUAM Iraq and shall exercise command and control thereof, at theatre level. The Head of Mission shall be directly responsible to the Civilian Operation Commander and shall act in accordance with the his instructions. 3. The Head of Mission shall be the representative of EUAM Iraq in its area of responsibility. 4. The Head of Mission shall exercise administrative and logistic responsibility for EUAM Iraq, including responsibility for the assets, resources and information that have been placed at the disposal of EUAM Iraq. The Head of Mission may delegate management tasks regarding staff and financial matters to staff members of EUAM Iraq, under his overall responsibility. 5. The Head of Mission shall be responsible for disciplinary control over the staff of EUAM Iraq. For seconded staff, disciplinary action shall be exercised by the national authorities of the seconding State in accordance with national rules, by the Union institution concerned, or by the EEAS respectively. 6. The Head of Mission shall ensure appropriate visibility of EUAM Iraq. 7. The Head of Mission shall coordinate with other Union actors on the ground, as appropriate. Without prejudice to the chain of command, the Head of Mission shall receive local political guidance from the Head of the Union Delegation to Iraq. Article 7 Staff 1. EUAM Iraq shall consist primarily of staff seconded by Member States, Union institutions or the EEAS. Each Member State, each Union institution and the EEAS shall bear the costs related to any of the staff seconded by it, including travel expenses to and from the place of deployment, salaries, medical coverage and allowances other than applicable daily allowances. 2. The Member State, the Union institution, or the EEAS respectively shall be responsible for answering any claims linked to the secondment from or concerning the members of staff that they have seconded, and for bringing any action against such persons. 3. International and local staff may be recruited on a contractual basis by EUAM Iraq if the functions required cannot be provided by personnel seconded by Member States. Exceptionally, in duly justified cases, where no qualified applicants from Member States are available, nationals from participating third States may be recruited on a contractual basis, as appropriate. 4. The conditions of employment and the rights and obligations of international and local staff shall be laid down in the contracts between EUAM Iraq and the staff member concerned. Article 8 Status of EUAM Iraq and of its staff The status of EUAM Iraq and its staff, including as appropriate the privileges, immunities and further guarantees necessary for the completion and smooth functioning of EUAM Iraq, shall be the subject of an agreement concluded pursuant to Article 37 TEU in accordance with the procedure laid down in Article 218 Treaty on the Functioning of the European Union. Article 9 Political control and strategic direction 1. The PSC shall exercise, under the responsibility of the Council and of the HR, political control and strategic direction of EUAM Iraq. The Council hereby authorises the PSC to take the relevant decisions for this purpose in accordance with the third paragraph of Article 38 TEU. This authorisation shall include the power to appoint a Head of Mission, upon a proposal from the HR, and the power to amend the Operation Plan (OPLAN). The powers of decision with respect to the objectives and termination of the EUAM Iraq shall remain vested in the Council. 2. The PSC shall report to the Council at regular intervals. 3. The PSC shall receive, on a regular basis and as required, reports from the Civilian Operation Commander and the Head of Mission on issues within their areas of responsibility. Article 10 Participation of third States 1. Without prejudice to the decision-making autonomy of the Union and its single institutional framework, third States may be invited to contribute to EUAM Iraq, provided that they bear the cost of the staff seconded by them, including salaries, all risk insurance cover, daily subsistence allowances and travel expenses to and from Iraq, and that they contribute to the running costs of EUAM Iraq, as appropriate. 2. Third States contributing to EUAM Iraq shall have the same rights and obligations as Member States in terms of the day-to-day management of EUAM Iraq. 3. The Council hereby authorises the PSC to take the relevant decisions on acceptance of the proposed contributions and on the establishment of a Committee of Contributors. 4. Detailed arrangements regarding the participation of third States shall be covered by agreements concluded in accordance with Article 37 TEU. Where the Union and a third State conclude or have concluded an agreement establishing a framework for the participation of that third State in Union crisis-management operations, the provisions of that agreement shall apply in the context of EUAM Iraq. Article 11 Security 1. The Civilian Operation Commander shall direct the Head of Mission's planning of security measures and ensure that EUAM Iraq implements those measures properly and effectively in accordance with Article 5. 2. The Head of Mission shall be responsible for the security of EUAM Iraq and for ensuring compliance with minimum security requirements applicable to EUAM Iraq, in line with the policy of the Union on the security of personnel deployed outside the Union in an operational capacity under Title V TEU, and its supporting instruments. 3. The Head of Mission shall be assisted by a Mission Security Officer, who shall report to the Head of Mission and shall also maintain a close functional relationship with the EEAS. 4. The EUAM Iraq staff shall undergo mandatory security training before taking up their duties, in accordance with the OPLAN. They shall also receive regular in-theatre refresher training organised by the Mission Security Officer. 5. The Head of Mission shall ensure the protection of EU classified information in accordance with Council Decision 2013/488/EU (1). Article 12 Watch-Keeping Capability The Watch-Keeping Capability shall be activated for EUAM Iraq. Article 13 Legal arrangements EUAM Iraq shall have the capacity to procure services and supplies, to enter into contracts and administrative arrangements, to employ staff, to hold bank accounts, to acquire and dispose of assets and to discharge its liabilities, and to be a party to legal proceedings, as required in order to implement this Decision. Article 14 Financial arrangements 1. The financial reference amount intended to cover the expenditure related to EUAM Iraq from 16 October 2017 to 17 October 2018 shall be EUR 14 000 000. The financial reference amount for any subsequent period shall be decided by the Council. 2. All expenditure shall be managed in accordance with the rules and procedures applicable to the general budget of the Union. Participation of natural and legal persons in the award of procurement contracts by EUAM Iraq shall be open without limitations. Moreover, no rule of origin for the goods purchased by EUAM Iraq shall apply. Subject to the Commission's approval, EUAM Iraq may conclude technical arrangements with Member States, the host State, participating third States and other international actors, regarding the provision of equipment, services and premises to EUAM Iraq. 3. EUAM Iraq shall be responsible for the implementation of its budget. For this purpose, EUAM Iraq shall sign an agreement with the Commission. 4. EUAM Iraq shall report fully to, and be supervised by, the Commission on the activities undertaken within the framework of the agreement. 5. The financial arrangements shall respect the chain of command provided for in Articles 4, 5 and 6 and the operational requirements of EUAM Iraq. 6. The expenditure related to EUAM Iraq shall be eligible as of the date of adoption of this Decision. Article 15 Consistency of the Union's response and coordination 1. The HR shall ensure the consistency of the implementation of this Decision with the Union's external action as a whole, including the Union's development programmes. 2. Without prejudice to the chain of command, the Head of Mission shall act in close coordination with the Union Delegation to Iraq to ensure the consistency of Union action in Iraq. 3. The Head of Mission shall coordinate closely with Member States' Heads of Missions present in Iraq. Article 16 Release of information 1. The HR shall be authorised to release to the third States associated with this Decision, as appropriate and in accordance with the needs of EUAM Iraq, EU classified information up to CONFIDENTIEL UE/EU CONFIDENTIAL level generated for the purposes of EUAM Iraq, in accordance with Decision 2013/488/TEU. 2. In the event of a specific and immediate operational need, the HR shall also be authorised to release to the host State any EU classified information up to RESTREINT UE/EU RESTRICTED level which has been generated for the purposes of EUAM Iraq, in accordance with Decision 2013/488/EU. Arrangements between the HR and the competent authorities of the host State shall be drawn up for this purpose. 3. The HR shall be authorised to release to the third States associated with this Decision any EU non-classified documents connected with the deliberations of the Council relating to EUAM Iraq and covered by the obligation of professional secrecy pursuant to Article 6(1) of the Council's Rules of Procedure (2). 4. The HR may delegate the powers and the ability to conclude the arrangements, referred to in paragraphs 1, 2 and 3, to persons placed under his or her authority, to the Civilian Operations Commander and to the Head of Mission, in accordance with Section VII of Annex VI to Decision 2013/488/EU. Article 17 Entry into force and duration This Decision shall enter into force on the day of its adoption. It shall apply until 17 October 2018. Done at Luxembourg, 16 October 2017. For the Council The President F. MOGHERINI (1) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1). (2) Council Decision 2009/937/EU of 1 December 2009 adopting the Council's Rules of Procedure (OJ L 325, 11.12.2009, p. 35).